Title: To Thomas Jefferson from Abraham Baldwin, 10 December 1802
From: Baldwin, Abraham
To: Jefferson, Thomas


          
            Decr 10th 1802
          
          Abr Baldwin presents his respects to the President of the United States. I have consulted Genl. Merriwether on the subject of your note of yesterday: the persons recommended by Genl Jackson to be commissioners of Bankruptcy for Savannah are not particularly known to us: Mr Bullock has been Attorney General of the State, and Mr Williamson has been member of the General Assembly, we know of no objection to their being appointed
         